303 F.2d 478
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ART METALCRAFT PLATING CO., Inc., Respondent.
No. 13880.
United States Court of Appeals Third Circuit.
Argued May 11, 1962.Decided May 22, 1962.

Melvin Pollack, Washington, D.C.  (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Seymour Strongin, Attys., National Labor Relations Board, on the brief), for petitioner.
Steven B. Silverman, Philadelphia, Pa.  (I. Herbert Rothenberg, Philadelphia, Pa., on the brief), for respondent.
Before McLAUGHLIN, STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
It is not contested here that (1) Respondent violated Section 8(a)(5) and (1) of the National Labor Relations Act as amended 29 U.S.C.A. 158(a)(1, 5) by refusing to bargain upon request with the Union at a time when the latter represented a majority of Respondent's employees in an appropriate unit and (2) that Respondent violated Section 8(a)(1) of the Act as amended by threatening to close its plant in reprisal for its employees' union interest and activity.


2
The record in this proceeding gives firm support for the decision of the Board that Respondent had violated Section 8(a)(3) and (1) of the Act as amended by the layoff of three employees and the discharge of eight other employees to prevent unionization of its plant.  Substantial evidence in the record also justifies the Board's finding (and its consequent back pay order) that the Respondent did not unconditionally offer reinstatement to the employees involved until July 22, 1960.


3
The order of the Board will be enforced.  A proposed decree to that effect may be submitted.